     Case 2:18-cv-01210-KJM-CKD Document 68 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FAROOQ ABDUL ALEEM,                              No. 2: 18-cv-1210 KJM CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    J. LIZARRAGA, et al.
15                       Defendants.
16

17           On December 21, 2020, the magistrate judge filed findings and recommendations, which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen (14) days. That period has passed, plaintiff has

20   not objected to the findings and recommendations.

21           The court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

23   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

24   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

25   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

26   supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
     Case 2:18-cv-01210-KJM-CKD Document 68 Filed 03/31/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed December 21, 2020 (ECF No. 60) are adopted
 3   in full;
 4              2. Plaintiff’s motion for preliminary injunction (ECF No. 57) is denied; and
 5              3. This matter is referred back to the assigned magistrate judge for all further pretrial
 6   proceedings.
 7   DATED: March 30, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
